Case 1:20-cv-00647-CFC-SRF Document 1-3 Filed 05/15/20 Page 1 of 1 PageID #: 29




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 MAHESWAR MIKKILINENI,                               :
                                                     :
                Plaintiff,                           :
                                                     :
                v.                                   :       C.A. No.
                                                     :
 PAYPAL, INC., SHIJIL TS, CEO                        :
 SPARKSUPPORT INFOTECH PVT                           :
 LTD, GODADDY.COM, LLC,                              :
 DIRECTOR CfA-CXC CENTER FOR                         :
 ASTROPHYSICS/HARVARD-                               :
 SMITHSONIAN,                                        :
                                                     :
                Defendants.                          :

                                   AFFIDAVIT OF SERVICE

        I, Shane Macas, an employee in the Office of the United States Attorney for the District of

 Delaware, hereby attest under penalty of perjury that on May 15, 2020, a copy of the NOTICE

 OF    REMOVAL          BY    DEFENDANT          DIRECTOR         CfA-CXC       CENTER       FOR

 ASTROPHYSICS/HARVARD-SMITHSONIAN TO THE UNITED STATES DISTRICT

 COURT FOR THE DISTRICT OF DELAWARE was served electronically via the Court’s

 CM/ECF system upon the parties registered to receive notice thereby. I further certify that a copy

 of the same document to be served upon the following via U.S. Mail:


 Maheswar Mikkilineni
 64 Welsh Tract Rd. # 203
 Newark, DE 19713



                                                     /s/ Shane Macas
                                                     Shane Macas
                                                     Legal Assistant
